DETAILED ACTION
	This office action is in response to the amendment filed on April 19, 2022.  In accordance with this amendment, claims 1, 3-5, 8, 10, 12, 13, and 18 have been amended, claims 2, 7, and 19 have been formally canceled, while new claims 21-23 have been added.
Claims 1, 3-6, 8-18, and 20-23 remain pending and are now in condition for allowance.  Note that formerly withdrawn claims 10-18 and 20 have been rejoined herein, because Applicant has amended all allowable features of independent claim 1 into independent claims 10 and 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8, 9, and 21-23 are directed to an allowable product.  Claim 1 is the base claim.  Because Applicant has amended each feature from independent claim 1 into the independent claims 10 and 18, the Examiner has hereby rejoined and fully examined for patentability these claims under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).









EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Typos must be corrected in each independent claim 1, 10, and 18.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-See attached PDF to the Record.  Each of independent claims 1, 10, and 18 have been amended for a typo (“bump” instead of “pump”) on April 19, 2022.











Allowable Subject Matter
Claims 1, 3-6, 8-18, and 20-23 are allowed.  Claims 1, 10, and 18 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yamamoto US ‘129; Vachss US ’403; Peuser DE ‘129; Wallenstein DE ‘029) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 (or into independent claims 10 and 18 for these same features).  See the paper filed April 19, 2022 and the corresponding remarks regarding the closest prior art (pages 7-12).  Based on the current combination of features, as a whole and as arranged, and based on the context of Applicant’s specification and Figs. 1-2, the Examiner is unable to present a prima facie case of obviousness as required by 35 U.S.C. 103.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-12), filed April 19, 2022, with respect to the amendments to independent claim 1 (with same amendments to independent claims 10 and 18) have been fully considered and are persuasive.  Based on the narrowing amendments filed April 19, 2022, all prior art rejections mailed on January 21, 2022 have been withdrawn.  Further, the Examiner agrees with withdraw the restriction requirement filed on November 18, 2021 and rejoin all withdrawn claims.  Claims 1, 3-6, 8-18, and 20-23 now serve to create a patentably distinct combination over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             April 28, 2022